Order unanimously modified in accordance with memorandum and, as modified, affirmed, without costs, and proceeding remitted to the Ontario Family Court for further proceedings in accordance with the following memorandum: Respondent husband appeals from a Family Court order requiring him to contribute weekly support for three adopted children of petitioner wife. The children were adopted by petitioner prior to her marriage to respondent. The record is unclear as to whether these children at the time of adoption were considered as the adoptive children of petitioner’s former husband, and whether he is a source of their support. It has been held consistently that liability of a stepparent, in this instance the respondent, may be imposed for the support of stepchildren providing that the minors are, or are likely to become, public charges. The record is devoid of any proof as to the support needs of the said infants, nor is there any testimony on which the Family Court could find that the children are likely to become public charges. The proof is incomplete and there is no finding upon which the court can base its decision. The absence of findings and the incomplete status of the record require that this matter be remitted to Ontario County Family Court for further proof and for decision based upon findings. (Appeal from order of Ontario County Family support proceeding.) Present — Witmer, J. P., Cardamone, Simons, Mahoney and Goldman, JJ. '